Corrigendum to a text adopted: see Minutes
Madam President, I hope I can make myself heard above the din. I wonder if you could advise me when action is going to be taken in this House to prevent Members constantly having to run the gauntlet between the lifts from their offices and this Chamber and being accosted by people - whether they are lobbyists, assistants or whatever - trying to thrust myriad pieces of paper into our hands as we approach this Chamber to vote. This place is getting to look more like a university students' union than a Parliament, Madam President, and I hope you will take action to stop it.
Thank you for the suggestion, Mr Bradbourn. We will pass your observations to the Quaestors so that they may take the necessary measures.